Name: Commission Regulation (EC) No 2039/1999 of 24 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities25. 9. 1999 L 252/37 COMMISSION REGULATION (EC) No 2039/1999 of 24 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 25. 9. 1999L 252/38 ANNEX to the Commission Regulation of 24 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 52,5 999 52,5 0707 00 05 052 85,5 628 125,1 999 105,3 0709 90 70 052 61,6 999 61,6 0805 30 10 052 85,8 388 67,0 512 61,0 524 60,7 528 63,4 999 67,6 0806 10 10 052 106,1 064 61,7 400 231,6 999 133,1 0808 10 20, 0808 10 50, 0808 10 90 064 36,9 388 60,7 400 51,0 512 87,0 528 43,9 804 61,4 999 56,8 0808 20 50 052 82,7 064 60,2 999 71,5 0809 30 10, 0809 30 90 052 109,4 999 109,4 0809 40 05 052 59,2 060 60,3 064 62,8 066 79,3 400 118,5 624 171,2 999 91,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.